Arnold, Deputy Attorney General,
You have asked us to advise you whether a board of school directors may employ one of their number to render certain “technical services” to the school district and compensate him for those services. You state that the case you have in mind involves a situation in which the director is capable of rendering the necessary services and in which it would be difficult to obtain another person to do the same work.
It has been suggested that the authority for such employment may be found in section 2804 of the School Code of May 18, 1911, P. L. 309. That section is as follows:
“Where, by the provisions of this act, any services or additional services are imposed upon any public official for which no compensation is provided, the board of school directors of the proper district may, unless such service is required to be performed without compensation, pay out of the funds of the district such reasonable compensation for such services or additional services as it may determine, subject to the provisions of this act.”
Section 2804, above quoted, must be read in connection with section 226 of the code, which provides as follows:
“No school director shall, during the term for which he was elected or appointed, be employed in any capacity by the school district in which he is elected or appointed, or receive from such school district any pay for services rendered to the district except as provided in this act.”
In our opinion, section 226 of the code must govern the situation which you have submitted to us. That section expressly forbids employment of a director by the school board. The language is so stringent that it does not even permit *478a director to resign and then accept employment from the school district during the term for which he was elected: Employment of School Director by School District, 14 D. & C. 360. In view of the provisions of this section, it is clear that section 2804 does not apply to school directors.
Therefore, we advise you that a board of school directors may not employ one of their number under the circumstances outlined in your letter and pay him for services rendered in such employment.
Prom C. P. Addams, Harrisburg, Pa.